DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/20 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30b, see Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5 recites that “the user interface is provided on a first vertex of the major axis”.  Lines 5-6 then recite that the first and third user operated buttons, which form a portion of the user interface, are “spaced to either side of and radially offset from the second user operated button”.  It is unclear how the first and third buttons can be both on a first vertex of the major axis of the hair care appliance and be spaced apart and radially offset from the second user operated button.  As defined by Applicant’s specification, a first vertex of the major axis (182, Figure 9) is a line positioned on a top surface of the hair care appliance, and the first and third buttons (30a, 30b as shown in Figure 9) are clearly offset from the vertex (refer to Figures 2a and 9).  For purposes of substantive examination, the limitation “the user interface is , in part, on a first vertex of the major axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Julemont et al. (US2014/0083446) in view of Pajak (US4561455) and Janouch et al. (US6354305).
Regarding claims 1 and 16, Julemont discloses a hot styling haircare appliance comprising a handle (4) extending longitudinally between a first end (not labeled, refer to annotated Figure 3, below) and a second end (not labeled, refer to annotated Figure 3, below), an attachment (9) connected to the handle at the first end (best shown in Figures 2, 11-15), and a user interface (not labeled, refer to annotated Figure 3, below) comprising first (left portion of 7, refer to annotated Figure 3, below), second (5), and 
Julemont does not disclose that the handle has an elliptical cross-section having a major axis and a minor axis and therefore does not disclose that the user interface is provided on a first vertex of the major axis or that the fourth user operated button is provided diametrically opposite the user interface on a second vertex of the major axis.  Rather, Julemont provides the handle shown as having a substantially cylindrical cross-
Pajak discloses a similar hot styling haircare appliance (1), having a handle (2 and 4) and a user interface (7 and 32).  Refer additionally to Figures 1-5.  The cross-section of Pajak’s handle, best shown in Figure 4, is substantially elliptically shaped, having a major axis (vertical axis with respect to orientation of Figure 4) and a minor axis (horizontal axis with respect to orientation of Figure 4), thereby demonstrating that it is well-known to provide a hot styling haircare appliance having an elliptically shaped handle.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Julemont’s hot styling hair care appliance such that the handle has an elliptical shape, as taught by Pajak, as an obvious matter of design choice, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art; additionally, such a modification provides the advantage of improving the ergonomics of the handle and additionally allows a user the ability to easily orient the appliance within one’s hand.  Per the modification addressed above, the elliptical shape of Pajak was incorporated into the handle of Julemont such that the major axis is in the vertical direction and the minor axis is in the horizontal direction, thus the combination provides the user interface being provided on a first vertex of the major axis.  
The combination does not provide the fourth user operated button being positioned diametrically opposite the user interface on a second vertex of the major 
Providing the fourth user operated button on the second vertex of the major axis (i.e. locating Julemont’s fourth user operated button, 8, to be 180 degrees from the position of the user interface) would require a mere rearranging of parts and it is extremely well-known to provide user operated buttons on opposing axes, as taught by Janouch.  Janouch discloses a similar hot styling haircare appliance (1) having a handle (6) comprising a two user operated buttons (11 and 13), wherein the two user operated buttons are spaced approximately 180 degrees apart (best shown in Figures 1, 6, 9), thereby demonstrating that providing a haircare appliance wherein user operated buttons are situated on opposing sides of a handle is well-known in the art.  Refer additionally to Figures 1-12.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hot styling haircare appliance of the combination of Julemont and Pajak such that the fourth user operated button is located diametrically opposite the user interface on a second vertex of the major axis, since Janouch teaches that providing user operated buttons diametrically opposite is well-known in the art and since such a modification would have involved a mere matter of rearranging of parts and it has been held that rearranging of parts is within the level of ordinary skill; additionally such a modification provides the advantage of better separating the fourth user operated button from the user interface, thereby preventing accidental actuation thereof which would result in the attachment disengaging from the appliance prematurely.

    PNG
    media_image1.png
    723
    1101
    media_image1.png
    Greyscale

Regarding claim 6, the combination of Julemont, Pajak, and Janouch disclose the appliance of claim 1, as applied above.  Julemont further discloses wherein the second user operated button comprises an on/off switch (“On/off switch 5”, refer to Paragraph [0061]).
Regarding claim 7, the combination of Julemont, Pajak, and Janouch disclose the appliance of claim 1, as applied above.  Julemont further discloses wherein the second user operated button is disposed at an apex of the triangle (refer to annotated Figure 3, below).

    PNG
    media_image2.png
    564
    723
    media_image2.png
    Greyscale

Regarding claim 8, the combination of Julemont, Pajak, and Janouch disclose the appliance of claim 1, as applied above.  Per the modification addressed in claim 1, above, Julemont’s fourth user operated button was modified to be positioned approximately 180 degrees from the first, second, and third user operated buttons, but the longitudinal spacing of the fourth user operated button was not changed.  Thus, the combination teaches the second user operated button being  closer to the second end of the handle than the fourth user operated button since the second user operated button is spaced apart from the first, third and fourth user operated buttons.
Regarding claim 10, the combination of Julemont, Pajak, and Janouch disclose the appliance of claim 1, as applied above.  Julemont further discloses wherein the first and third buttons form a base of the triangle (refer to annotated Figure 3, below).

    PNG
    media_image2.png
    564
    723
    media_image2.png
    Greyscale

Regarding claim 14, the combination of Julemont, Pajak and Janouch disclose the appliance of claim 1, as applied above.  Julemont further discloses wherein the user interface is spaced from the first end of the handle (best shown in Figure 3 where some space exists between the first end of the handle and an edge of the first and third buttons of the user interface).
Regarding claim 15, the combination of Julemont, Pajak, and Janouch discloses the appliance of claim 14, as applied above.  Julemont further discloses wherein the second user operated button of the user interface is distal to the first end of the handle (best shown in Figure 3, wherein the second user operated button is spaced apart from the first end of the handle).
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yeung (US10537162) and Tang (US2013/0240498) teach hairstyling appliances having a user interface comprising first, second, and third user operated buttons arranged in a triangular configuration.  Hein (US2014/0144458) and Sbardella (US7296580) teach hairstyling appliances having a locking mechanism for releasing an attachment thereto, wherein the locking mechanism is positioned on a bottom surface thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772